             Case 1:19-cr-03113-JB Document 167 Filed 01/21/20 Page 1 of 1




       ou,,"*''"'"t"t'",'""""""r                                                          F-TLED .r ] .-.
                                                                             UNITED STATE
1*"                                                                         ,=oa*-hbili6gf,.iTf, * nn,r,
                       UNIIBD STATES DISTRIcT qOVRr\
                                                                            )/^l
                                                                   -.
                                                                        -

                                                   fnr fhe
                                                   for the
                                          District of New Mexico
                                                                               t 1,"^'JAN2lzrl:z-
                                                                              \.;h;!
                                                                                                           ,#
                                                                                    II/'TCHELL R.
                                                                                                  ELFE**
                                                                                             CLERK         "
        United States of America                                                                      _i


                                                                                   caseNo.   /4--yll 6 J6
        , utrs Fi'z
                Defendant



                                  WAIVER OF DETENTION HEARING

        t, /h       ,r,t t^ Cd   -, /9 ui <-               charged in: (an indictment, complaint, petition)

with

rit                              Kl    ,u.s.c.    ttt(d)(tl                         ,andhavingappearedbefore

this Court and been advised of my rights as required by Fed. R. Crim. P. 5 or 32.1 and 18. U.S.C. 0 3142,

including my right to have a detention hearing, do hereby waive (give up) my right to a detention hearing

and agree to be detained. However, I reserve the right to petition the court to review my detention and set

reasonable conditions of release.
